            Case 2:21-cv-00394-JCC Document 1-2 Filed 03/23/21 Page 1 of 5




 1                                              FILED
                                         2021 FEB 24 11:59 AM
 2                                           KING COUNTY
                                        SUPERIOR COURT CLERK
 3                                              E-FILED
                                        CASE #: 21-2-02543-5 KNT
 4

 5

 6

 7
                          SUPERIOR COURT OF THE STATE OF WASHINGTON
 8                                  IN AND FOR KING COUNTY

 9
     MARIA GREEN and WALTER GREEN,                     No.
10   individually and the marital community
     composed thereof,                                 COMPLAINT
11
                          Plaintiffs,
12
     v.
13
     WALMART, INC., a foreign profit corporation;
14   and JOHN and JANE DOES 1-10, Walmart
     Store Managers and Employees,
15
                        Defendants.
16

17          COME NOW Plaintiffs, by and through their attorney of record, Samuel J. Daheim,

18   avers and alleges as follows:

19                                         I.   PARTIES

20   1.1    Plaintiffs, Maria Green and Walter Green are now, and were at all times relevant

21   herein, a married couple both over the age of eighteen and were residents of King County,

22   Washington. All allegations herein are made on behalf of and for the benefit of the marital

23   community.

24
     COMPLAINT - 1 of 5                                        CONNELLY LAW OFFICES, PLLC
                                                                          2301 North 30th Street
25                                                                         Tacoma, WA 98403
                                                                  (253) 593-5100 Phone - (253) 593-0380 Fax

26
             Case 2:21-cv-00394-JCC Document 1-2 Filed 03/23/21 Page 2 of 5




 1   1.2    Defendant, WALMART, INC., is a foreign for-profit corporation and national

 2   superstore headquartered in Bentonville, AR, with branches across the United States including

 3   a branch located in Federal Way, Washington where Plaintiff, Maria Green was injured. The

 4   Notice of Process address for this branch is CT Corporation System, 711 Capitol Way S.,

 5   Suite 204, Olympia, WA 98501.

 6   1.3    Defendant WALMART had a duty of reasonable care for business invitees of its

 7   premises.

 8   1.4    Defendants, John and Jane Does 1-10 are Walmart employees and managers who were

 9   working at the location in Federal Way, WA on April 15, 2019 and who failed to monitor and

10   maintain its premises in a reasonably safe condition for business invitees, namely, Plaintiffs

11   Maria and Walter Green. On information and belief, John and Jane Does are residents of King

12   County, WA or surrounding Washington counties.

13                               II.     JURISDICTION AND VENUE

14   2.1    This court has original subject matter jurisdiction pursuant to the Constitution of the

15   State of Washington, Art. 4, § 6.

16   2.2    Venue is proper in King County pursuant to RCW 4.12.020 as the vents giving rise to

17   this action occurred in King County.

18                                          III.    FACTS

19   3.1    Defendant Walmart operated the Federal Way, WA location and solicits the public and

20   its customers to come into the store. Walmart has a profit incentive to bring in as many

21   customers as possible while cutting costs on ensuring its floors are clean and premises

22   maintained in reasonably safe conditions for its customers.

23   3.2    On April 15, 2019, Defendant failed to inspect the condition of the floors near the

24
     COMPLAINT - 2 of 5                                            CONNELLY LAW OFFICES, PLLC
                                                                             2301 North 30th Street
25                                                                            Tacoma, WA 98403
                                                                     (253) 593-5100 Phone - (253) 593-0380 Fax

26
             Case 2:21-cv-00394-JCC Document 1-2 Filed 03/23/21 Page 3 of 5




 1   checkout area leaving a slippery, clear substance in a puddle with no warning sign. Liquid on

 2   floors is a known slipping hazard, requiring parties to inspect and maintain, and/or put a

 3   hazard sign indicating “Wet Floor”.

 4   3.3    Defendant failed to inspect and maintain the premises and to provide proper warning

 5   of a potentially dangerous environment therefore choosing to expose its patrons and invitees

 6   to the known and unreasonable risks of a dangerous, slippery puddle of liquid.

 7   3.4    Plaintiffs, Maria and Walter Green are customers of Defendant Walmart. On April 15,

 8   2019, they were business invitees of the store, when Plaintiff Maria Green slipped on a

 9   concealed, unmarked, clear liquid on the floor near the checkout area. Maria fell and hit her

10   head on the hard tile floor and sustained a concussion among many other severe and

11   permanent injuries.

12   3.5    Plaintiffs reported the incident to Walmart personnel and a customer incident report

13   was completed.

14                          IV.    CAUSE OF ACTION: NEGLIGENCE

15   4.1    Plaintiffs re-assert the allegations in paragraphs 1.1 through 3.5 above as if fully

16   rewritten herein.

17   4.2    Defendant had a duty to take reasonable care to avoid subjecting its patron to

18   unreasonable risks of harm.

19   4.3    Defendant was, or reasonably should have been aware that a clear slippery substance

20   on the floor near its heavily trafficked checkout area subjected its patrons to an unreasonable

21   risk of harm.

22   4.4    Defendant breached its duty when it negligently failed to inspect, monitor, and

23   maintain and/or failed to warn its patrons of a wet floor at its Federal Way, WA location.

24
     COMPLAINT - 3 of 5                                           CONNELLY LAW OFFICES, PLLC
                                                                             2301 North 30th Street
25                                                                            Tacoma, WA 98403
                                                                     (253) 593-5100 Phone - (253) 593-0380 Fax

26
             Case 2:21-cv-00394-JCC Document 1-2 Filed 03/23/21 Page 4 of 5




 1   4.5     Defendant breached this duty by requiring its patrons to walk through unmarked and

 2   conspicuous puddles of liquid near its checkout area.

 3   4.6     Defendant breached this duty by failing to warn its patrons of the dangerous and

 4   slippery condition of the floor.

 5   4.7     Defendant’s breach of duty was the direct cause in fact and proximate cause of the

 6   damages to Plaintiffs Maria Green and Walter Green.

 7                                            V.    DAMAGES

 8   5.1     Because of the actions, omissions, and negligence of Defendant Walmart, Plaintiff

 9   Maria Green suffered severe and diverse physical, mental, and emotional injuries which are

10   permanent and painful, and which have and will, in the future, require medical care, attention,

11   and treatment. Plaintiff has also suffered anxiety, fear, medical expenses, and loss of

12   enjoyment of life among other damages and losses.

13   5.2     Further, due to the actions, omission, and negligence of Defendant, Plaintiff Walter

14   Green, suffered a loss of consortium and services of his wife, as well as anxiety, fear, and a

15   loss of enjoyment of life among other damages and losses.

16   5.3     All of said damages, along with other general damages, will be proven with specificity

17   at the time of trial.

18                                      VI.   PRAYER FOR RELIEF

19           WHEREFORE, Plaintiffs pray for judgment against Defendants, Walmart, Inc., and

20   Jone and Jane Does, jointly and severally, as follows:

21           (1)      For such special damages as shall be established at time of trial herein;

22           (2)      For such general damages as shall be established at time of trial herein;

23           (3)      For such attorneys’ fees, interest, costs, and such other and further relief as the

24
     COMPLAINT - 4 of 5                                              CONNELLY LAW OFFICES, PLLC
                                                                                 2301 North 30th Street
25                                                                                Tacoma, WA 98403
                                                                         (253) 593-5100 Phone - (253) 593-0380 Fax

26
            Case 2:21-cv-00394-JCC Document 1-2 Filed 03/23/21 Page 5 of 5




 1                 Court deems just under the circumstances of this case.

 2

 3

 4
            DATED this 24th day of February, 2021.
 5
                                         CONNELLY LAW OFFICES, PLLC
 6

 7
                                         By__________________________________
 8                                         Samuel J. Daheim, WSBA No. 52746
                                           Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     COMPLAINT - 5 of 5                                         CONNELLY LAW OFFICES, PLLC
                                                                            2301 North 30th Street
25                                                                           Tacoma, WA 98403
                                                                   (253) 593-5100 Phone - (253) 593-0380 Fax

26
